DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) enablement rejection on claims 12, 19, 21, 26, 28 and 30-34 is hereby withdrawn.
Claim Objections
Claims 12 and 32 are objected to because of the following informalities:  In claim 12 (line 4) and claim 32 (line 3), applicant need to change “biosurfactant product” to --- biosurfactant --- (there is no support for the term “biosurfactant product” in present specification).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, 21, 26, 28, 30-32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 32 each recites the limitation "the biosurfactant" in line 5.  There is insufficient antecedent basis for this limitation in the claim because earlier in the claims, applicant recite “at least one biosurfactant”, and it is unclear if “the biosurfactant” refers to the one biosurfactant or the more than one biosurfactants, or to all the biosurfactants that can be part of the composition of claims 12 and 32.
	Instant 112(b) rejection can be overcome by chaining “the biosurfactant” to --- the at least one biosurfactant ---.  
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from instant claim language whether the resveratrol, hyaluronic acid and/or polyacrylic acid is added to the same composition containing the at least one biosurfactant and the topically acceptable vehicle, or the resveratrol, hyaluronic acid and/or polyacrylic acid is being applied to the skin in a separate composition in a separate step.  Instant rejection can be overcome by changing “further comprising applying” (on line 1) to --- wherein the composition further comprises --- and then deleting “to the skin” on line 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Maingault (5,981,497).
Maingault teaches (col.2, lines 33-40, col.7, lines 52-62, col.8, lines 38-40) the use of a sophorolipidic compound (instant biosurfactant of claims 12 and 30) for the treatment of brown spots (instant actinic keratosis or age spots –see pg.1, lines 15-19, line 26 and Example 5 of present specification) in therapeutics or in cosmetics by topical application.  Maingault teaches (col.7, lines 55-59) that the brown spots are caused by cutaneous aging and appear mainly on the hands, the forearms and the neckline.  With respect to instant “topically-acceptable vehicle”, as an example of a cosmetic composition containing the sophorolipidic compound, Maingault teaches an anti-wrinkle cream composition containing the following ingredients (see col.7, lines 37-50):

    PNG
    media_image1.png
    265
    329
    media_image1.png
    Greyscale
.  
(the composition is in the form of cream and contains water and vegetable oil, and thus Maingault teaches instant topically-acceptable vehicle – see pg.14, lines 19-22 and line 26 of present specification).  Since Maingault teaches that its sophorolipidic compound is used for treating brown spots, it would have been obvious to one skilled in the art to apply the anti-wrinkle cream composition shown above to human skin having brown spots with a reasonable expectation of successfully treating brown spots.  Thus, Maingault renders obvious instant claims 12, 30 and 38 (with respect to instant limitation “at least one biosurfactant product produced by a microorganism.”, even though Maingault does not expressly state that its sophorolipidic compound is produced by a microorganism as recited in claims 12 and 38, instant limitation is written in a product-by-process claim language.  Thus, Maingault teaches instant limitation “at least one biosurfactant product produced by a microorganism” since Maingault already teaches sophorolipids (instant biosurfactant product). See MPEP 2113).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maingault (5,981,497) in view of Changoer et al (US 2016/0235661 A1).
Although Maingault does not expressly teach how often its (anti-wrinkle) cosmetic composition is to be applied daily, as evidenced by Changoer et al ([0080]), it is well known in the art that anti-aging creams are typically applied at least once daily to human skin to reduce signs of aging such as discoloration.  It would have been obvious to one skilled in the art to apply Maingault’s anti-wrinkle cream at least once daily to the human skin having brown spots with a reasonable expectation of reducing signs of discoloration such as brown spots.  Thus, Maingault in view of Changoer renders obvious instant claim 19.
Claims 26, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maingault (5,981,497) in view of Yoo et al (US 2019/0231668 A1).
Maingault does not teach using instant mannosylerythritol lipid together with its sophorolipid.  Yoo teaches (claims 1, 4 and 8, [0004], [0006] and [0013]) the use of mannosylerythritol lipid in a skin whitening cosmetic composition in order to remove age spots and obtain darkness-relieved skin: Yoo teaches ([0004]) that UV rays can damage the skin when the skin’s natural defensive ability is deteriorated by age.  This damage can take the form of hyperpigmentation, such as melisma or freckle, spots or the like ([0006]).  Yoo’s cosmetic composition containing MEL inhibits the formation of skin melanocytes and improves the overall skin tone, and thus gives effectiveness of exhibiting clean, darkness-relieved and bright skin, thereby imparting whitening efficacy ([0013]).  Since Maingault teaches the use of a sophorolipidic compound for the treatment of brown spots (age spots) in cosmetics by topical application, and since Yoo also teaches the use of mannosylerythritol lipid for removing age spots (thus obtaining darkness-relieved bright skin) in cosmetic composition, it would have been obvious to one skilled in the art to use the combination of sophorolipidic compound and mannosylerythritol lipid in Maingault’s cosmetic composition with a reasonable expectation of further enhancing the effect of treating brown spots: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose … [T]the idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Maingault teaches (see Examples 1-3) using sophorolipid in the amount of 0.01-5 wt.%, and Yoo teaches using mannosylerythritol in the amount of 0.01-20 wt.% (see claim 2; see also Yoo’s Formulation of Examples 1-4 which use 1.0 wt.% of MEL).  Those ranges taught by Maingault and Yoo overlap with instant ranges of claim 26, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Maingault in view of Yoo renders obvious instant claims 26, 31, 36 and 37 (since Maingault in view of Yoo teaches sophorolipid and mannosylerythritol lipid, both of which teach instant biosurfactants, Maingault in view of Yoo also teach instant microorganism of claim 37 because “biosurfactant product produced by microorganism” is written in product-by-process claim language – see MPEP 2113).      
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Maingault (5,981,497) in view of Kato et al (US 2009/0203649 A1). 
With respect to instant claim 28, although Maingault does not teach the use of instant resveratrol, hyaluronic acid and/or polyacrylic acid, as evidenced by Kato ([0008] and [0091]), hyaluronic acid is frequently added to an anti-wrinkle cosmetic for a moisturizing effect.  It would have been obvious to one skilled in the art to add hyaluronic acid to Maingault’s anti-wrinkle cosmetic composition so as to impart a moisturizing effect to the composition (besides, Kato indicates ([0078]) that the hyaluronic acid can be used together with natural surfactants (or biosurfactants), such as sophorolipid, mannosylerythritol lipid, trehalose lipid or rhamnolipid).  Thus, Maingault in view of Kato renders obvious instant claim 28.
Claims 12, 21, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 2019/0231668 A1).
In claims 1, 4 and 8, Yoo teaches a skin whitening cosmetic composition containing mannosylerythritol lipid (MEL – instant biosurfactant of claims 12 and 31), which is topically applied to the skin.  In claim 5 (see also [0040]), Yoo teaches that the cosmetic composition can be in the form of as nourishing creams, cleansing creams or cleansing foams.  Yoo’s nourishing cream contains vegetable oil and purified water (see Table 3 in [0040]), and thus Yoo teaches instant topically-acceptable vehicle (see pg.14, lines 19-22 and line 26 of present specification).  Also, since Yoo’s cleansing creams and cleansing foams are rinse-off composition, Yoo impliedly teaches instant rinsing step of claim 21.  Yoo teaches ([0004]) that UV rays can damage the skin when the skin’s natural defensive ability is deteriorated by age.  This damage can take the form of hyperpigmentation, such as melisma or freckle, spots or the like ([0006]).  Yoo’s skin whitening composition containing MEL inhibits the formation of skin melanocytes and improves the overall skin tone, and thus gives effectiveness of exhibiting clean, darkness-relieved and bright skin, thereby imparting whitening efficacy ([0013]).  Thus, it would have been obvious to one skilled in the art to apply Yoo’s skin whitening cosmetic composition (which is in the form of nourishing creams, cleansing creams or cleansing foams) to the skin damaged with age spots (instant actinic keratosis) with a reasonable expectation of removing such spots and obtaining darkness-relieved skin.  Thus, Yoo renders obvious instant claims 12, 21, 31 and 38 (with respect to instant limitation “at least one biosurfactant product produced by a microorganism”, even though Yoo does not expressly state that its mannosylerythritol is produced by a microorganism as recited in claims 12 and 38, instant limitation is written in a product-by-process claim language.  Thus, Yoo teaches instant limitation “at least one biosurfactant product produced by a microorganism” since Yoo already teaches mannosylerythritol (instant biosurfactant product). See MPEP 2113). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 2019/0231668 A1) in view of Kondo et al (US 2017/0119638 A1).
Although Yoo does not expressly teach how often its skin whitening cosmetic composition is to be applied daily, as evidenced by Kondo et al ([0103] and [0109]), it is already known in the art that skin-whitening cosmetic is applied twice daily to the skin.  It would have been obvious to one skilled in the art to apply Yoo’s whitening cosmetic composition twice daily to the skin having age spots with a reasonable expectation of removing the spots and obtaining darkness-relieved skin.   Thus, Yoo in view of Kondo renders obvious instant claim 19.
Claims 26, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 2019/0231668 A1) in view of Maingault (5,981,497).
Yoo does not teach using instant sophorolipid together with its mannosylerythritol.  As discussed above in Paragraph 8, Maingault teaches the use of a sophorolipidic compound for the treatment of brown spots (age spots) in therapeutics or in cosmetics by topical application.  Since Yoo teaches the use of mannosylerythritol lipid for removing age spots (thus obtaining darkness-relieved bright skin) in cosmetic composition, and since Maingault also teaches the use of a sophorolipidic compound for the treatment of brown spots (age spots) in cosmetics by topical application, it would have been obvious to one skilled in the art to use the combination of mannosylerythritol lipid and sophorolipidic compound in Yoo’s cosmetic composition with a reasonable expectation of further enhancing the effect of removing age spots: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose … [T]the idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, supra.  Yoo teaches using mannosylerythritol in the amount of 0.01-20 wt.% (see claim 2; see also Yoo’s Formulation of Examples 1-4 which use 1.0 wt.% of MEL), and Maingault teaches (see Examples 1-3) using sophorolipid in the amount of 0.01-5 wt.%.  Those ranges taught by Yoo and Maingault overlap with instant ranges of claim 26, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Yoo in view of Maingault renders obvious instant claims 26, 30, 36 and 37 (since Maingault in view of Yoo teaches sophorolipid and mannosylerythritol lipid, both of which teach instant biosurfactants, Maingault in view of Yoo also teach instant microorganism of claim 37 because “biosurfactant product produced by microorganism” is written in product-by-process claim language – see MPEP 2113).       
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 2019/0231668 A1) in view of Kajimoto et al (US 2003/0050277 A1) or Wakayama (US 2019/0307788 A1).
Yoo does not teach the use of resveratrol, hyaluronic acid and/or polyacrylic acid.  However, Yoo teaches ([0027]) that its cosmetic composition may further include conventionally known moisturizing agents.  As evidenced by Kajimoto ([0006]-[0007]) or Wakayama ([0002]), hyaluronic acid has been well known in the art as a moisturizing agent that is incorporated in various cosmetics and applied to the skin to maintain the moistness, improve skin roughness, and enhance a moisturizing effect or a water-retentive effect.  Since Yoo teaches that its cosmetic composition may further include moisturizing agents, it would have been obvious to one skilled in the art to use hyaluronic acid as Yoo’s moisturizing agent with a reasonable expectation of maintaining the moistness, improving skin roughness and enhancing a moisturizing effect or a water-retentive effect.  Thus, Yoo in view of Kajimoto or Wakayama renders obvious instant claim 28.
Response to Arguments
With respect to instant 103 rejections over Maingault, applicant argue that although the Office Action equates brown spots with actinic keratosis, Maingault neither refers to actinic keratosis nor indicates that the term “brown spots” includes actinic keratosis.  Applicant argue that by “brown spots” Maingault generally refers to darker spots on the skin that are visually identifiable whereas actinic keratosis is a histologically and clinically defined skin disorder that requires diagnosis and that while actinic keratosis can have colors different from the surrounding normal skin and may be called with the generic term “age spots”, they are not necessarily “brown” or have a darker tone.  Applicant argue that clinically, actinic keratosis are intraepithelial proliferation of abnormal keratinocytes that present as “erythematous keratotic macules, papules, and plaques” of various structures whereas Maingault’s “brown spots” appear to simply be the consequence of overproduction or accumulation of melanin by melanocytes.  Applicant furthermore argue that actinic keratosis share common features as squamous cell carcinoma are known to progress to skin cancer whereas Maingault does not address potential progression of “brown spots” to cancer, much less treatment of abnormal keratinocytes or pre-cancerous cells.  Thus, applicant argue that given the pathological nature of actinic keratosis in contrast to merely colored spots on the skin, the skilled artisan would have no motivation to use the Maingault composition to treat actinic keratosis and that the skilled artisan would not use an “anti-wrinkle cream” to treat a precancerous condition.  Applicant argue that even if a skilled artisan would have somehow been motivated to apply Maingault’s anti-wrinkle cream, Maingault does not provide a reasonable expectation of success of treating actinic keratosis, which is very different from mere skin discoloration.  Applicant also argue that other secondary references that are combined with Maingault do not cure the deficiency of Maingault.  Similarly, with respect to instant 103 rejections over Yoo, applicant argue that Yoo teach that its composition has whitening efficacy due to its inhibitory effect on the formation of skin melanocytes and melanin production and that  Yoo is silent on the effects of its compositions on the skin, other than whitening. Thus, applicant argue that Yoo fails to teach or suggest the use of their composition to treat actinic keratosis with an expectation that such treatment would work to treat actinic keratosis.  Applicant also argue that other secondary references combined with Yoo do not cure the deficiency of Yoo.
However, applicant’s argument summarized above was carefully considered but was not found to be persuasive due to the following reason:  In present specification (see [0003] of US-PGPUB version (US 2020/0069779 A1) of present application), applicant clearly state that actinic keratosis is commonly known as age spots and comprises flat, tan-, brown- or black-colored spots on the skin.  Furthermore, throughout the rest of the specification (for example, see [0013], [0015] and [0023] of the PGPUB) applicant are using the terms “actinic keratosis” and “age spots” interchangeably.  Also, although applicant argue above that Maingault’s “brown spots” appear to simply be the consequence of overproduction or accumulation of melanin, applicant themselves state (see [0003]) that age spots are the result of excess production of the pigment melanin (after stating that actinic keratosis is commonly known as age spots).  In [0005] of the PGPUB, applicant state that although age spots are painless, pose no danger and cause no health problems, some age spots can develop into skin cancer, and for this reason, many people seek to have age spots removed.  Applicant also state in [0008] that the most aggressive form of actinic keratosis is keratotinic cehilitis, which often transforms into squamous cell carcinoma.  Applicant state (see [0015]) that to avoid the potentially more invasive and extensive treatment required if an age spot were to become malignant, preventing the conversion of large sized, multiple, or inflamed actinic keratosis into squamous cell carcinoma is important.  Specifically, in applicant’s Example 5, which is titled Actinic Keratosis, applicant state that a water solution of 1 wt.% sophorolipids (SLP) was tested on a flat brown spot on a human’s face.  Initially, the brown spot had two large sub-spots near the right eye, each the size of a dime, but after two month of daily application of the solution, the upper sub-spot nearly disappeared and the lower sub-spot became significantly lighter.  Thus, from the reading of present specification, it seems clear that applicant are using the terms “actinic keratosis” and “age spots” interchangeably throughout the specification.  Also, as discussed above, applicant themselves state in present specification that age spots are the result of excess production of the pigment melanin and that some age spots can develop into skin cancer.  Therefore, it is still the Examiner’s position that both Maingault and Yoo teach instant method for treating actinic keratosis (commonly known as age spot) as discussed in Paragraphs 8-15 above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 11, 2022